DETAILED ACTION
This action is in response to the amendment filed on 03/05/2021.

Response to Amendment
Applicant’s amendment filed on 03/05/2021 has been entered. Claims 1, 3, 4, 6 – 8 and 11 have been amended. Claim 9 has been canceled. No claims have been added. Claims 1 – 8, 10 and 11 are still pending in this application, with claims 1 and 11 being independent.


Allowable Subject Matter
Aside from the non-prior art rejections, the prior art fails to teach or suggest in reasonable combination the limitations recited in claims 1 – 4, 8, 10 and 11.
Claim 5 (with claims 6 and 7 as dependents) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4, 8, 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10 – 17 of copending Application No. 

The claim mapping is as follows.

Current Application

1. (Currently Amended) An electronic device comprising: a transceiver that establishes a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; and a hardware processor that receives voice data generated by collecting speech of the user from the wearable device, performs a process to recognize one of one or more first commands from the voice data when a first mode is set as a voice recognition mode, performs a process to recognize one of second commands from the voice data when a second mode is set as the voice recognition mode, and repeatedly performs a process to recognize one of third commands from the voice data when a third mode is set as the voice recognition mode, wherein the processor sends, when one of one or more sixth commands included in the second commands is recognized from the voice data, information indicative of the one sixth command to an application program executed on the electronic device, and sends, when one of one or more seventh commands different from a fifth 

2. (Original) The electronic device of Claim 1, wherein, when the first mode is set as an initial state of the voice recognition mode, the processor switches the voice recognition mode from the first mode to the second mode or the third mode in accordance with one of the first commands that is recognized from the voice data.

3. (Currently Amended) The electronic device of Claim 1, wherein the processor switches the voice recognition mode from the first mode to the second mode when the one first command is recognized from the voice data, switches the voice recognition mode from the second mode to the third mode when a fourth command included in the second commands is recognized from the voice data, the fourth command being indicative of a start of [[a]] the continuous voice operation, switches the voice recognition mode from the second mode to the first mode when a sixth command one of the one or more sixth commands included in the second commands is recognized from the voice data, the sixth command being different from the fourth command, switches the voice recognition mode from the third mode to the first 

4. (Currently Amended) The electronic device of Claim 2, wherein the processor switches the voice recognition mode from the first mode to the second mode when an eighth command included in the first commands is recognized from the voice data, the eighth command being indicative of a start of a voice operation, switches the voice recognition mode from the second mode to the first mode when one of the second commands is recognized from the voice data, switches the voice recognition mode from the first mode to the third mode when a fourth command included in the first commands is recognized from the voice data, the fourth command being indicative of a start of [[a]] the continuous voice operation, switches the voice recognition mode from the third mode to the first mode when [[a]] the fifth command included in the third commands is recognized from the voice data, the fifth command being indicative of an end of the continuous voice operation, and keeps 

5. (Original) The electronic device of Claim 1, wherein the processor performs the process to recognize one of the one or more first commands from the voice data by using first dictionary data for voice recognition of the one or more first commands when the first mode is set as the voice recognition mode, performs the process to recognize one of the second commands from the voice data by using second dictionary data for voice recognition of the second commands when the second mode is set as the voice recognition mode, and repeatedly performs the process to recognize one of the third commands from the voice data by using third dictionary data for voice recognition of the third commands when the third mode is set as the voice recognition mode.

6. (Currently Amended) The electronic device of Claim 5, wherein the first dictionary data comprises data for voice recognition of an eighth command indicative of a start of a voice operation, the second dictionary data comprises data for voice recognition of a fourth command indicative of a start of [[a]] the continuous 

7. (Currently Amended) The electronic device of Claim 5, wherein the first dictionary data comprises data for voice recognition of an eighth command indicative of a start of a voice operation and a fourth command indicative of a start of [[a]] the continuous voice operation, the second dictionary data comprises data for voice recognition of the one or more sixth commands to operate [[an]] the application program executed on the electronic device, and the third dictionary data comprises data for voice recognition of [[a]] the fifth command indicative of an end of the continuous voice operation and the one or more seventh commands to operate the application program.

8. (Currently Amended) The electronic device of Claim 1, wherein the processor sends, when a sixth command one of the one or more sixth commands different from a fourth command indicative of a start of [[a]] the continuous voice operation is recognized from the voice data, the information indicative of the one sixth 

9. (Cancelled)

10. (Original) The electronic device of Claim 1, wherein the electronic device is a portable wireless device.

11. (Currently Amended) A control method of an electronic device, the control method comprising: establishing a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; receiving voice data generated by collecting speech of the user from the wearable device; performing a process to recognize one of one or more first commands from the voice data when a first mode is set as a voice recognition mode; performing a process to recognize one of second commands from the voice data when a second mode is set as the voice recognition mode; [[and]] repeatedly performing a process to 



1. (Currently Amended) An electronic device comprising: a transceiver that establishes a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; and a hardware processor that receives voice data acquired by collecting speech of the user from the wearable device, sends first mode information indicative of a first mode to one or more application programs being executed on the electronic device when the first mode is set as a voice recognition mode, wherein a first recognition process to recognize one of first commands from the voice data is performed in the first mode, [[and]] sends second mode information indicative of a second mode to the one or more application programs when the second mode is set as the voice recognition mode, wherein a second recognition process to recognize one of second commands from the voice data is repeatedly performed in the second mode, and sends third mode information indicative of a third mode to the one or more 

2. (Original) The electronic device of Claim 1, wherein the hardware processor notifies the user that the voice recognition mode is the first mode using the first mode information when the first mode is set as the voice recognition mode, and notifies the user that the voice recognition mode is the second mode using the second mode information when the second mode is set as the voice recognition mode.

3. (Original) The electronic device of Claim 2, wherein the hardware processor displays a first object representing the first mode on a screen of a display of the wearable device when the first mode is set as the voice recognition mode, and displays a second object representing the second mode on the screen when the second mode is set as the voice recognition mode.

4. (Original) The electronic device of Claim 1, wherein the hardware processor sends information indicative of a first command recognized in the first recognition process to the one or more application programs when the first mode is set as the voice recognition mode, and sends information indicative of a second command 

5. (Original) The electronic device of Claim 1, wherein, when the first mode is set as the voice recognition mode, the hardware processor sends the first mode information to a first application program being executed on the electronic device and sends information indicative of a first command recognized in the first recognition process to a second application program being executed on the electronic device, and when the second mode is set as the voice recognition mode, the hardware processor sends the second mode information to the first application program and sends information indicative of a second command recognized in the second recognition process to the second application program.

6. (Cancelled)

7. (Currently Amended) The electronic device of Claim [[6]] 1, wherein the hardware processor notifies the user that the voice recognition mode is the first mode using the first mode information when the first mode is set as the voice recognition mode, notifies the user that the voice recognition mode is the second mode using the second mode information when the second mode is 

8. (Original) The electronic device of Claim 7, wherein the hardware processor displays a first object representing the first mode on a screen of a display of the wearable device when the first mode is set as the voice recognition mode, displays a second object representing the second mode on the screen when the second mode is set as the voice recognition mode, deletes the first object from the screen when the voice recognition mode is switched from the first mode to the third mode, and deletes the second object from the screen when the voice recognition mode is switched from the second mode to the third mode.

9. (Original) The electronic device of Claim 7, wherein the hardware processor displays a first object representing the first mode on a screen of a display of the wearable device when the first mode is set as the voice recognition mode, displays a second object representing the second mode on the screen when the second mode is set as the voice recognition mode, and displays a third object representing the third mode on the screen when the third mode is set as the voice recognition mode.

10. (Original) The electronic device of Claim 7, wherein, when the first mode is set as the voice recognition mode, the hardware processor sends the first mode information to a first application program being executed on the electronic device and sends information indicative of a first command recognized in the first recognition process to a second application program being executed on the electronic device, when the second mode is set as the voice recognition mode, the hardware processor sends the second mode information to the first application program and sends information indicative of a second command recognized in the second recognition process to the second application program, and when the third mode is set as the voice recognition mode, the hardware processor sends the third mode information to the first application program.

11. (Currently Amended) The electronic device of Claim [[6]] 1, wherein, when the third mode is set as an initial state of the voice recognition mode, the hardware processor switches the voice recognition mode from the third mode to the first mode or the second mode, based on a third command recognized from the voice data in the third mode.



13. (Original) The electronic device of Claim 11, wherein the hardware processor switches the voice recognition mode from the third mode to the first mode when an eighth command included in the third commands is recognized from the voice data, the 

14. (Original) The electronic device of Claim 11, wherein the third commands comprise a trigger command indicative of a start of a voice operation as the first mode and a trigger command indicative of a start of a continuous voice operation as the second mode.



16. (Currently Amended) A control method of an electronic device, the control method comprising: establishing a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; receiving voice data acquired by collecting speech of the user from the wearable device; sending first mode information indicative of a first mode to one or more application programs being executed on the electronic device when the first mode is set as a voice recognition mode, wherein a first recognition process to recognize one of first commands from the voice data is performed in the first mode; [[and]] sending second mode information indicative of a second mode to the one or more application programs when the second mode is set as the voice recognition mode, wherein a second recognition process to recognize one of second commands from the voice data is repeatedly performed in the second mode: and sending third mode information indicative of a third mode to the one or more application programs when the third mode is set as the voice recognition mode, wherein one of one or more third commands is recognized from the voice data in the third mode.

17. (New) An electronic device comprising: a transceiver that establishes a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; and a hardware processor that receives voice data acquired by collecting speech of the user from the wearable device, sends first mode information indicative of a first mode to one or more application programs being executed on the electronic device when the first mode is set as a voice recognition mode, wherein a first recognition process to recognize one of first commands from the voice data is performed in the first mode, sends second mode information indicative of a second mode to the one or more application programs when the second mode is set as the voice recognition mode, wherein a second recognition process to recognize one of second commands from the voice data is repeatedly performed in the second mode, and sends, when a command is recognized in the first recognition process or the second recognition process, information indicative of the recognized command to the one or more application programs.






This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SONIA L GAY/Primary Examiner, Art Unit 2657